DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 remain withdrawn.
New claim 12 is directed to non-elected species 1, in which the inertial sensor detects acceleration. Therefore, claim 12 is withdrawn from further consideration.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the first single dimensional inertial sensor configured measure angular velocity about the first direction, the second single dimensional inertial sensor configured to measure angular velocity about second direction.” The bolded sections of claim 13 above are grammatically incorrect. Perhaps the phrases “configured to measure” and “about the second direction” would be more appropriate. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 10-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a first single-dimensional inertial sensor and a second single-dimensional inertial sensor. The inertial sensors of the original disclosure are not described as being “single-dimensional.” Therefore, claim 1 contains new matter.

Claims 3-5, 10-11 and 13 contain new matter for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a pair of detection signal terminals including the first detection signal terminals and a second detection signal terminal is provided,” which makes the claim unclear since only one first detection signal terminal is previously recited, and because a pair of detection signal terminals cannot include three terminals as claimed. For the purpose of examination, it will be interpreted that “the first detection signal terminals” means “the first detection signal terminal.”
Additionally the phrase “a second detection signal terminal” is a double recitation of the second detection signal terminal already claimed in claim 1, making it unclear whether a different second detection signal terminal is being claimed. Additionally, lines 7-8 recite the phrase “the second detection signal terminals,” which makes the claim unclear since only one second detection signal terminal is previously claimed. 
Claim 4 recites (lines 7-8) that “the second detection signal terminals” is/are connected to the FIRST single dimensional inertial sensor element, meaning the second detection signal terminal in claim 4 is DIFFERENT from the second detection signal terminal of claim 1 (which is connected with the SECOND single dimensional inertial sensor element) because, in the disclosed invention, different gyro sensor elements do not share detection signal terminals. 
For the purpose of examination, it will be interpreted that the second detection signal terminal/s of claim 4 mean a “third detection signal terminal” connected with the first single dimensional inertial sensor element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US 20150268266 A1) in view of Yamanaka et al. (US 20090183568 A1, hereinafter Yamanaka), Senda et al. (JP 2001330442 A, hereinafter Senda) and Cho (WO 9521383 A1).
As to claim 1, Furuhata teaches an inertial sensor comprising: 
a substrate 10 (figs. 1A-1B); 
a first single-dimensional inertial sensor element 30Z (an angular velocity sensor unit that detects angular velocity about the Z axis - ¶54) provided on the substrate and configured to measure in or about a first direction Z;
a second single-dimensional inertial sensor element 30Y (Furuhata) also provided on the substrate and configured to measure in or about a second direction Y that is different than the first direction; 
a lid 20 bonded (see ¶59) to the substrate so as to cover the first single-dimensional inertial sensor element and the second single-dimensional inertial sensor element; 
a first drive signal terminal (one of terminals 53 that is connected to the first inertial sensor element 30Z – see ¶56) that is provided outside the lid and is for a first drive signal to be applied to the first single-dimensional inertial sensor element (the Examiner notes that while ¶56 teaches that one of the terminals 53 provides the function of the claimed first drive signal terminal, Furuhata is silent as to exactly which terminal 53 is the claimed first drive signal terminal); and 
a first detection signal terminal (another one of terminals 53 that is connected to the first inertial sensor element 30Z – see ¶56) that is provided outside the lid and is for a first detection signal output from the first single-dimensional inertial sensor element (while ¶56 teaches that the another one of the terminals 53 provides the function of the claimed first detection signal terminal, Furuhata is silent as to exactly which terminal 53 is the claimed first detection signal terminal), 
a second drive signal terminal (one of terminals 52 - ¶56) that is provided outside the lid and is for a second drive signal to be applied to the second single-dimensional inertial sensor element (¶56); and
a second detection signal terminal (another of terminals 52 - ¶56) that is provided outside the lid and is for a second detection signal output from the second single-dimensional inertial sensor element (¶56; note that ¶56 is silent as to which particular terminal 52 is the second drive signal terminal and which terminal 52 is the second detection signal terminal; therefore, Furuhata’s second inertial sensor element 30Y does not completely read on the claimed second inertial sensor element) , wherein in plan view of the substrate,
the first side (of the lid) and the second side (of the lid) being different sides of the lid (e.g. left and right sides in fig. 1A).
Furuhata does not teach wherein in plan view of the substrate, the first drive signal terminal and the first detection signal terminal are provided with the lid interposed therebetween;
the second drive signal terminal and the second detection signal terminal are provided with the lid interposed therebetween,
the second drive signal terminal is positioned at the same first side as the first drive signal terminal with respect to the lid, and
the second detection signal terminal is positioned at the same second side as the first detection signal terminal with respect to the lid.
Yamanaka teaches an inertial sensor comprising multiple inertial sensor elements 2, 3, comprising an angular velocity sensor 2 (fig. 1), and further comprising a plurality of terminals 16 configured to extend above and below the inertial sensor elements in rows along the same direction in which the inertial sensor elements are arranged in a series (i.e. along the X direction; in Furuhata, the terminals extend in rows along the Y direction while the inertial sensor elements 30X, 30Y, 30Z extend in a row along the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata such that the terminals of the device extend above and below the inertial sensor elements along the same direction in which the inertial elements are arranged in a series, as taught by Yamanaka since such a modification would be a simple substitution of one method of arranging the terminals on only two sides of the device for another for the predictable result that bonding strength balance of the lid is still successfully maintained (¶65, Furuhata).
Furuhata as modified still does not teach that the first detection signal terminal and first drive signal terminal are on opposite sides of the lid.
Senda teaches an angular velocity sensing unit (fig. 1) that is sensitive to angular velocity about the Z axis (¶67-68 teaches that an angular velocity about the Z axis is detected by detecting portions 53-1 to 53-4, which correspond to terminals 53d1 to 53d4; additionally, ¶50 teaches that the driving frames 30-1, 30-2 are driven by driving electrode portions 51-1 to 51-4, which correspond to terminals 51d1 to 51d4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified to replace Furuhata’s Z-axis angular velocity sensing structure with the Z-axis angular velocity sensing structure of Senda for the benefit that Senda’s Z-axis angular velocity sensing unit is able to cancel oblique vibration in order to maintain accuracy (¶24, Senda).
Furuhata as modified still does not teach the claimed positions of the second detection signal terminal and second drive signal terminal relative to the lid.
[AltContent: textbox (48X)][AltContent: arrow][AltContent: arrow][AltContent: textbox (DST2)][AltContent: textbox (DST1)][AltContent: arrow]
    PNG
    media_image1.png
    450
    605
    media_image1.png
    Greyscale

Cho teaches a gyro sensor comprising a single-dimensional inertial sensor element (fig. 1; the Examiner notes that fig. 1 illustrates a single dimensional inertial sensor element configured to measure angular velocity about an axis in the vertical direction of the figure; since Cho’s single-dimensional inertial sensor element detects angular velocity about a direction in the plane of the inertial sensor, Cho’s single dimensional inertial sensor element is analogous to either of Furuhata’s single dimensional inertial sensor elements 30X, 30Y which each detect angular velocity about a direction in the plane of Furuhata’s inertial sensor) comprising drive motors 44, 46, 48 and sense electrodes 38, 38, as well as respective terminals (including drive signal terminals DST1-DST2 in fig. 1 above, as well as detection signal terminals 54, 56) connected to the drive motors and sense electrodes with respective leads 40 (pg. 6 lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified such that either of Furuhata’s single dimensional insertial sensor elements (i.e. elements 30X, 30Y of Furuhata) that detects angular velocity about a direction in the plane of the inertial sensor is replaced with the single dimensional inertial sensor element of Cho for the benefit that Cho’s sensor element can exhibit minimal vibration leakage since the proof masses 20 can be driven in anti-phase oscillation.
If Cho’s sensor element replaces Furuhata’s sensor element 30X, then Furuhata as modified teaches wherein in plan view of the substrate, the first drive signal terminal 51c1 (Senda) and the first detection signal terminal 53c2 (Senda) are provided with the lid 20 (Furuhata) interposed therebetween;
the second drive signal terminal (this is one of Cho’s terminals DST1-DST2 depending on the orientation of Cho’s sensor element when incorporated into Furuhata’s inertial sensor, as described below) and the second detection signal terminal (one of Cho’s detection signal terminals 54, 56; in Cho, detection signal terminal 54 is located oppositely from drive signal terminal DST2, and detection signal terminal 56 is located oppositely from drive signal terminal DST1) are provided with the lid interposed therebetween (Cho’s sensor element is oriented with its sensitive axis aligned along the X axis in fig. 1 of Furuhata, with either of Cho’s detection signal terminals 54, 56 being located on the same side of the device as Senda’s first detection signal terminal 53c2),
the second drive signal terminal (DST1 or DST2 of Cho) is positioned at the same first side as the first drive signal terminal 51c1 (Senda) with respect to the lid (as discussed above, Cho’s sensor element can be incorporated into Furuhata for sensing about the X axis in one of two orientations; therefore, depending on the orientation of Cho’s sensor element, either one of Cho’s drive signal terminals DST1-DST2 is the claimed second drive signal terminal that is on the same side of the lid as Senda’s first drive signal terminal), and
the second detection signal terminal (one of Cho’s detection signal terminals 54, 56) is positioned at the same second side as the first detection signal terminal 53c2 (Senda) with respect to the lid (as discussed above, Cho’s sensor element can be oriented in one of two ways; therefore, if Cho’s drive signal terminal DST1 is the claimed second drive signal terminal, then Cho’s detection signal terminal 56 is the claimed second detection signal terminal that is on the same side of the lid as Senda’s first detection signal terminal; otherwise, if Cho’s drive signal terminal DST2 is the claimed second drive signal terminal, then Cho’s detection signal terminal 54 is the claimed second detection signal terminal).
If Cho’s sensor element replaces Furuhata’s sensor element 30Y, then Furuhata as modified teaches wherein in plan view of the substrate, the first drive signal terminal 51c1 (Senda) and the first detection signal terminal 53c2 (Senda) are provided with the lid 20 (Furuhata) interposed therebetween;
the second drive signal terminal (this is one of Cho’s terminals DST1-DST2 depending on the orientation of Cho’s sensor element when incorporated into Furuhata’s inertial sensor, as described later; the Examiner notes that Yamanaka teaches in fig. 1 that sensor elements that are biased to one side are connected to terminals on the side to which they are biased, which would similarly be true in the prior art combination) and the second detection signal terminal (Cho’s sensor element can be oriented in one of two orientations for detecting angular rate about Furuhata’s Y-axis; therefore, one of Cho’s detection signal terminals 54, 56 is the claimed second detection signal terminal; Cho’s detection signal terminal 54 is located oppositely from Cho’s drive signal terminal DST2 and Cho’s detection signal terminal 56 is located oppositely from Cho’s drive signal terminal DST1) are provided with the lid interposed therebetween,
the second drive signal terminal (one of Cho’s drive signal terminals DST1-DST2) is positioned at the same first side as the first drive signal terminal 51c1 (Senda) with respect to the lid (depending on the orientation of Cho’s sensor element when incorporated into Furuhata, either one of Cho’s drive signal terminals DST1-DST2 is on the same side of the lid as Senda’s first drive signal terminal 51c1), and
the second detection signal terminal (one of Cho’s detection signal terminals 54, 56) is positioned at the same second side as the first detection signal terminal 53c2 (Senda) with respect to the lid (if Cho’s drive signal terminal DST1 is the claimed second drive signal terminal, then Cho’s detection signal terminal 56 is the claimed second detection signal terminal that is on the same side of the lid as Senda’s first detection signal terminal; if Cho’s drive signal terminal DST2 is the claimed second drive signal terminal, then Cho’s detection signal terminal 54 is the claimed second detection signal terminal on the same side of the lid as Senda’s first detection signal terminal).

As to claim 3, Furuhata as modified teaches wherein the first single dimensional inertial sensor element is a gyro sensor element (being the gyro sensor shown in fig. 1 of Senda) measuring an angular velocity, and includes a drive movable body 30-1 (fig. 1, Senda) that vibrates with respect to the substrate and the inertial sensor further comprises a first pickup signal terminal 52c1 (fig. 1 and ¶60 of Senda) that is provided at the outside of the lid (Furuhata teaches that all terminals are provided outside of the lid) and is for a pickup signal corresponding to vibration of the drive movable body (as shown in fig. 1, the first pickup signal terminal is arranged to monitor vibration motion of the drive movable body 30-1) output from the first single dimensional inertial sensor element, and the first pickup signal terminal 52c1 (Senda) is positioned at the same side as the first drive signal terminal 51c1 (Senda) with respect to the lid (this is because the first pickup signal terminal and first drive signal terminal of Senda are on the same side of the first inertial sensor element).

As to claim 4, Furuhata as modified teaches wherein a pair detection signal terminals including of the first detection signal terminals 53c2 (Senda; see the 112b rejection of this claim above for the examiner’s interpretation) and a second detection signal terminal 63c4 (i.e. a third detection signal terminal; see the 112b rejection of this claim above for the examiner’s interpretation; see fig. 1 of Senda) is provided, 
the inertial sensor further comprises a first detection signal wiring 53b2 (fig. 1, Senda) that electrically couples the first detection signal terminals 53c2 (Senda; see the 112b rejection of this claim above for the examiner’s interpretation) and the first single-dimensional inertial sensor element (of Senda); and 
a second detection signal wiring 53b4 (fig. 1, Senda) that electrically couples the second detection signal terminals 63c4 (Senda) and the first single-dimensional inertial sensor element (of Senda), and 
the first detection signal wiring and the second detection signal wiring have the same length (see fig. 1 of Senda).

As to claim 10, Furuhata as modified teaches an electronic apparatus (smartphone - ¶107 and fig. 10 of Furuhata) comprising: 
the inertial sensor according to claim 1 (¶107 of Furuhata teaches that the device 100 of fig. 1A, relied on in the rejection of claim 1, is included in the electronic apparatus); and 
a control circuit 2100 (Furuhata) that performs control based on a detection signal output from the inertial sensor (¶108, Furuhata).

As to claim 11, Furuhata as modified teaches a vehicle (fig. 12, Furuhata) comprising: 
the inertial sensor according to claim 1 (¶110 of Furuhata teaches that the vehicle includes the device 100 of fig. 1A, which is relied on in the rejection of claim 1); and 
a control device 4200 that performs control based on a detection signal output from the inertial sensor (¶111, Furuhata).

As to claim 13, Furuhata teaches the first single dimensional inertial sensor (of Senda) configured measure angular velocity about the first direction Z, the second single dimensional inertial sensor (of Cho) configured to measure angular velocity about second direction (X or Y; as detailed in the rejection of claim 1, Cho’s angular velocity sensor element replaces either the X or Y directional gyroscope of Furuhata).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata in view of Yamanaka, Senda and Cho as applied to claim 1 and further in view of Takizawa (CN 107063225 A).
As to claim 5, Furuhata as modified teaches wherein each of the first drive signal terminal 51c1 (Senda) and the first detection signal terminal 53c2 (Senda) is made of a metal (aluminum pad - ¶41 of Senda) provided on the substrate.
Furuhata as modified does not explicitly teach that the metal (aluminum pad - ¶41 of Senda) is film-shaped.
Takizawa teaches an inertial sensor comprising terminals 71-75 formed with a metal film 79 (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Furuhata as modified such that the metal of the terminals is a metal film as taught by Takizawa since such a modification would be a mere change in the shape of the metal for the predictable result that angular velocity is still successfully detected.
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 5 that the amendments to claim 4 resolved the 112b rejection thereof.
Applicant’s argument is not persuasive because the amendment did not fix the 112b, and added new 112b issues to the claim.

Applicant argues on pg. 9 that Furuhata does not teach a plan view of any driver terminals or detection terminals. 
Applicant’s argument is not persuasive. Drive terminals and detection terminals for each of the gyro sensors 30X, 30Y and 30Z are clearly described in ¶56 and shown in fig. 1A.

Applicant argues on pg. 9 that Furuhata does not teach “wherein in plan view of the substrate, the first drive signal terminal and the first detection signal terminal are provided with the lid interposed therebetween”, and “wherein in plan view of the substrate, the second drive signal terminal and the second detection signal terminal are provided with the lid interposed therebetween, the second drive signal terminal is positioned at the same first side as the first drive signal terminal with respect to the lid, and the second detection signal terminal is positioned at the same second side as the first detection signal terminal with respect to the lid, the first side and the second side being different sides of the lid.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While these features are not taught by the unmodified Furuhata, they are indeed taught by the modified Furuhata, as described in the rejection of claim 1 above.

Applicant argues on pg. 10 that Yamanaka’s terminals 16 are inside the lid, not outside of the lid as required by claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yamanaka is not relied on for teaching terminals outside of the lid, since this feature is already taught by Furuhata.

Applicant argues on pg. 10 that the combination of Furuhata and Yamanaka would teach “encapsulated sensors in which the terminals can extend from any of the four sides of the encapsulating lid.”
Applicant’s argument is not persuasive. While the modified Furuhata indeed teaches encapsulated sensors, this is because both Furuhata and Yamanaka teach encapsulated sensors and claim 1 does not exclude encapsulated sensors. Therefore, the modified Furuhata’s teaching of encapsulated sensors does not render the rejection of claim 1 improper.
Applicant’s argument regarding the terminals is not persuasive because the Examiner did not rely on Yamanaka’s extending leads 19 as the claimed terminals and because neither reference teaches terminals extending from “any” side. Specifically, Furuhata’s terminals are only on the left and right sides, and Furuhata was modified in view of Yamanaka such that the terminals are at the top and bottom sides (of fig. 1 of Furuhata). Even when combined, the references would not teach terminals extending from “any” side.

Applicant argues on pg. 10 that Yamanaka does not teach which terminals 16 are drive terminals and detection terminals. Applicant then concludes that the combination of Furuhata and Yamanaka fails to teach the claimed relative locations of the claimed drive terminals and detection signal terminals relative to the claimed lid.
Applicant’s argument is not persuasive. ¶48 of Yamanaka teaches “the input and output signals of the angular rate sensor 2...are connected to the terminal 16 by electrically connecting the angular sensor 2...to the terminal 16 of the interior of the package by the wire 17 and the like.” Fig. 1 of Yamanaka then clearly shows which terminals 16 the drive portions 8 are connected to (which would be the drive signal terminals) and which terminal 16 the detecting portion 11 is connected to (which would be the detection signal terminal).
Regarding the terminal locations relative to the lid, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is only after Senda and Cho are added to the combination of Furuhata and Yamanaka that the claimed locations of all the terminals relative to the lid are taught.

Applicant argues on pg. 11, regarding Senda, that “there is no teaching or suggestion in Senda as why one would include multiple instances of the circuit of Figure 1 arrayed in a particular direction.”
Applicant’s argument is not persuasive at least because the present Office Action does not suggest such a configuration.

Applicant argues on pg. 11 that Senda does not teach the placement of a lid, nor the locations of terminals relative to a lid in case there are multiple instances of Senda’s fig. 1 lined up next to each other and encapsulated. Applicant then further concludes on pgs. 11-12 that the combination of references fails to teach the claimed relative locations of the lid and terminals.
Applicant’s argument is not persuasive at least because the present Office Action does not suggest a configuration having multiple of Fig. 1 of Senda.
Regarding the lid and locations of terminals, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed locations of the terminals relative to the lid is taught by the combination of references, which includes the new reference, Cho.

Applicant’s arguments with respect to Schmid have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2016133472 A teaches the concept of segregating one group of terminals from another, and then placing a shield around one of the groups of terminals. However, detection signal terminals and drive signal terminals are grouped together (i.e. not separated from each other).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853